Citation Nr: 0740902	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the RO 
that, in part, denied entitlement to a TDIU.  The veteran 
timely appealed.

In June 2006, a Deputy Vice-Chairman of the Board granted the 
veteran's attorney's motion to advance this appeal on the 
Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2007).

In a July 2006 decision, the Board denied entitlement to a 
TDIU.

The veteran appealed the July 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2007 Joint Motion for Partial Remand, the 
parties moved to vacate that portion of the Board decision 
which denied entitlement to a TDIU, and to remand the issue 
to the Board.  The Court granted the motion.  Thereafter, the 
case was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his attorney when further action is required.


REMAND

With regard to the veteran's claim for a TDIU, the veteran 
asserts that he is totally disabled and unable to retain or 
maintain any gainful employment due to his service-connected 
disabilities.  There is conflicting evidence on this 
question, and the veteran's medical disability situation is 
complex.

Records show that the veteran previously had been awarded 
nonservice-connected pension benefits-effective in 
November 1992-based on evidence showing that he was rendered 
unemployable due to esophagus stricture, generalized 
arthritis, hypertension, and hiatal hernia.

On his claim for a TDIU filed in April 2001, the veteran 
reported that he last worked full time in 1990 as a janitor.  
He also reported receiving Social Security retirement 
benefits during the previous twelve months, and that he did 
not expect to receive disability retirement benefits.  The 
veteran reportedly did not leave his last job because of 
disability.

A statement from a licensed psychologist, Jim Raum, M.S., 
received by VA in December 2001 reflects that the veteran had 
spent a lifetime disabled by PTSD symptoms; and that he was 
"completely disabled by symptoms of PTSD."

The report of a July 2003 VA PTSD examination suggests that 
the veteran is currently unemployable, but not due to his 
PTSD; and that his age and slow thinking prevent the veteran 
from maintaining employment status.

A VA examiner in March 2005 found the current intensity of 
the veteran's PTSD symptoms to be moderate-with impaired 
social relationships, judgment, mood, and thinking abilities.

Service connection has been awarded for PTSD, evaluated as 50 
percent disabling.  Service connection has also been 
established for tinnitus, evaluated as 10 percent disabling; 
and for bilateral hearing loss, evaluated as 0 percent 
(noncompensable) disabling.  The combined disability rating 
is 60 percent.

Even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should arrange for the 
veteran to undergo VA examination to 
obtain an opinion as to the impact of the 
service-connected disabilities on the 
veteran's ability to work.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner(s) 
designated to examine the veteran, and 
the report of the examination(s) should 
note review of the file.  

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
PTSD, tinnitus, and bilateral hearing 
loss preclude employment consistent with 
the veteran's education and occupational 
experience.

The examiner(s) should set forth a 
rationale for the conclusions reached.

2.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

The veteran is advised that failure, 
without good cause to report for 
scheduled examinations could result in 
the denial of his claim.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.

4.  If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

